Citation Nr: 1702846	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-22 957	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1966 to February 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an April 2015 videoconference hearing.  A transcript of the hearing is of record. 

This case was originally before the Board in February 2015 and again in June 2015, where the claims for service connection for a cervical spine disability and a thoracolumbar spine disability were remanded.  The claims were most recently remanded for an addendum opinion in December 2015.  The case has since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's cervical spine disability preexisted to his active service; arthritis of the cervical spine was not manifest in service or within one year of separation of service and a cervical spine disability is otherwise not etiologically related to active service.

2.  The evidence does not demonstrate that the Veteran's thoracolumbar spine disability preexisted his active service; arthritis of the thoracolumbar spine was not manifest in service or within one year of separation and a thoracolumbar spine disability is otherwise not etiologically related to active service.




CONCLUSIONS OF LAW 

1.  A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1132, 1137, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2016).

 2.  A thoracolumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1132, 1137, 1153, 1154, (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2010.  

VA has also fulfilled its duty to assist.  The Agency of Original Jurisdiction has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded a VA examination in October 2015, and addendum opinions were provided in January 2016 and May 2016.  The examiner provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims. 

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Further, the Board is aware that this appeal was, most recently, remanded by the Board in December 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the AOJ obtain addendum opinions as to the etiology of the Veteran's thoracolumbar and cervical spine disabilities, which were provided in in January 2016 and May 2016, and address the etiology of the Veteran's thoracolumbar and cervical spine disabilities, with due consideration given to the Veteran's reported history of the thoracolumbar and cervical spine disabilities.  Development ordered in the previous remands was also completed.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  To rebut the presumption of sound condition, VA must show by clear and unmistakable, or clear and convincing, evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran contends that his current spine disabilities are related to trauma to his back during his active military service.  For the reasons that follow, the Board finds that the Veteran's cervical and thoracolumbar spine disabilities did not pre-exist active service, or manifest during or as a result of active military service.  As such, service connection is not warranted.

The record clearly shows that the Veteran has current thoracolumbar and cervical spine disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Most recently, October 2015 VA examinations note diagnoses of lumbosacral strain and degenerative arthritis of the spine.  Thoracolumbar and cervical spine disabilities are also affirmed by the VA examiner's May 2016 addendum opinion, noting that Magnetic Resonance Imaging (MRIs) indicated multilevel disc degeneration of the lumbar spine and degenerative joint disease and bulging discs of the cervical spine.  

In a June 2015 remand, the Board remanded the claims for a VA examiner to determine whether any of the Veteran's current low back or cervical spine disabilities preexisted service and, if so, to opine as to whether there is clear and unmistakable evidence that any preexisting thoracolumbar or cervical spine disorder was aggravated by service.  The Board noted that the Veteran's entrance examination evaluated the spine as normal with no notation of prior recurrent back pain, a report of medical history noted occasional low back pain since childhood upon separation from service, and the Veteran testified to back problems upon entrance to active service at his April 2015 hearing.  In the alternative, the examiner was requested to determine whether the Veteran's current disabilities were related to service.  The requested VA examinations were conducted in October 2015.  The Board remanded the claims again for addendum opinions in December 2015 because the VA examiner did not address whether the Veteran's disabilities preexisted his active service.  The addendum opinion was provided in January 2016. 

With regard to preexisting disabilities, the Board finds that the Veteran is presumed sound upon entry under 38 U.S.C.A. §§ 1111.  The Veteran's enlistment examination did not reveal any symptoms or findings of a cervical or lumbosacral spine disability and an entrance report of medical history reported no history of recurrent back pain and stated that the Veteran was in excellent health.  

The Board concludes that the presumption of soundness is not rebutted by clear and unmistakable evidence that the Veteran had a cervical and/or lumbosacral disability that preexisted service.  Although, the Veteran's service treatment records show a complaint of back pain in February 1968, diagnosed as lumbar strain as a result of lifting, and the Veteran indicated a childhood history of back pain at a separation examination, the Veteran's entrance examination was negative for back disabilities, and a physician's notation of back trouble that pre-existed service does not arise to the level of clear and unmistakable evidence.  See 38 C.F.R. § 3.304(b).

In addition, the January 2016 addendum opinion found no evidence of a preexisting disorder, holding that "the retrolisthesis of the lumbar spine noted on x-rays is not evidence of a preexisting condition."  As the presumption of soundness has not been rebutted by clear and unmistakable evidence that the Veteran had a cervical and/or lumbosacral disability that preexisted service, the Board must now consider whether the Veteran is entitled to service connection as a result of an in-service incident.  See Wagner, 370 F.3d at 1094 (noting that the Veteran's claim is for service connection if VA fails to rebut the presumption of soundness).   

As an initial matter, the Board notes that there is no evidence of arthritis of the spine shown in service, or within 1 year of separation from service, to warrant service connection on a presumptive basis.  See 38 C.F.R. § 3.309.  To determine that a chronic disease was shown in service, the disease identity must be established.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No evidence in active service or since has established that there was a finding sufficient to establish arthritis during service or in the first year post service.  In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  Additionally, there is no assertion of continuity of symptomology of arthritis within one year of separation from service.  Thus, service connection cannot be awarded on a presumptive basis.  38 U.S.C.A. § 1101, 1110, 1112, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Service treatment records reflect that the Veteran first sought treatment for complaints of back pain from lifting in February 1968, described in his April 2015 hearing testimony as a work detail where he was required to fill and carry sandbags.  In addition, the Veteran testified that he fell backwards out of a jet engine while performing repairs and landed on his tailbone.  Upon separation from active duty in January 1970, the Veteran noted back trouble on his report of medical history.   

Of record are conflicting medical opinions regarding the Veteran's claims.  In support of his claims for service connection, the Veteran submitted private medical opinions from Dr. H.S., dated in June 2015, and from an orthopaedic nurse practitioner, dated July 2015.  The VA examiner, however, in his October 2015 examination and January 2016 and May 2016 addendums, opined that the Veteran's current disabilities were not related to his active service.  

The Board notes that when there is conflicting evidence in the record regarding whether the Veteran's currently claimed disorders are service connected, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  See Evans, 12 Vet. App. at 31.  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

Here, the Board finds that the more probative opinions are those offered by the VA examiner in October 2015 and January 2016.  The examiner observed that the service treatment records demonstrated one episode of back pain in February 1968.  The examiner also noted, that although the Veteran marked "Y" to back pain on his separation examination, he also listed several hand-written items, with back pain not included.  Regarding any neck pain related to the Veteran's cervical spine disability, the examiner noted a complete lack of any complaints in the Veteran's service treatment records.  The examiner also noted a lack of treatment for both back and neck pain until many years following service, and that any treatment began only recently.  The examiner therefore concluded that it was less likely than not that his low back and neck conditions are related to service, but instead were consistent with the Veteran's age and a history of working in an active occupation involving travel that stressed his back.  In addition, the examiner provided an addendum opinion in May 2016, addressing additional items in the Veteran's claims file, including x-ray reports and MRIs on the lumbar and cervical spines.  The examiner concluded again that the evidence indicated disabilities consistent with the Veteran's age.   

The Board acknowledges the private treatment records that offer evidence of a possible nexus between the Veteran's current back conditions and his military service.  The June 2015 physician, Dr. H.S., opined that it is "[m]ore likely than not" that the Veteran's current back conditions "resulted from repetitive overuse of the back and an axial load injury," and that his current condition "may very well have" resulted from the Veteran's February 1967 back injury.  In addition, a July 2015 opinion was provided by an orthopaedic nurse practitioner stating that it was "possible" that the Veteran's disabilities are related to the Veteran's military service, but was "unable to directly correlate the pain exacerbation with that injury."  

To the extent these records represent evidence in favor of the claims the Board is affording them little probative value.  Importantly, neither opinion takes into account the Veteran's service treatment records indicating no back issues at the time of separation, nor do they address the lack of recorded back issues in the decades following service.  In addition, these opinions are speculative in nature and do not provide the degree of certainty required for persuasive nexus evidence in this case.  Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are afforded little probative value.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). 

The only other positive evidence of record are the Veteran's various lay assertions.  In this case, the Board finds that the Veteran was competent to state that he had back and neck pain during service as a result of the recorded February 1968 incident and his assertion of a second incident involving a fall from a jet engine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the complaints documented in the service treatment records, the Board finds the Veteran's assertions to be credible.  However, in this case, the Board has the authority to and affords more probative weight to the opinions of the VA examiner offered in October 2015, January 2016, and May 2016.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner is a medical professional who reviewed the claims file and considered the reported history to support the conclusion.  The examiner used his expertise in reviewing the facts of this case and determined that the current thoracolumbar and cervical spine disabilities were unrelated to incidents of the Veteran's active service.  It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current thoracolumbar and cervical spine disabilities were related to causes other than service. 

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for a cervical spine disability and a thoracolumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a thoracolumbar spine disability is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


